Citation Nr: 1705612	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-26 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for hypertension, to include as due to service-connected disability.  

2.  Entitlement to service connection for hypertension, to include as due to service-connected disability.  

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  

4.  Entitlement to an increased rating in excess of 10 percent for service-connected tinea versicolor and tinea pedis with a history of onychomycosis (skin disorder).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of this proceeding is associated with the claims file.  

The Board observes that various documents have been added to the Veteran's claims file since the issuance of the July 2015 Statement of the Case (SOC) concerning the Veteran's hypertension claim, including evidence submitted by the Veteran, and evidence that has been added to the claims file by VA.  At the May 2016 Travel Board hearing, the Veteran submitted additional evidence and specifically waived regional office consideration of this evidence.  While VA treatment records dated through October 2016 were associated with the claims file without a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ), the Board finds that it may nevertheless proceed to adjudicate the instant claims regarding hypertension with no prejudice to the Veteran given the fully favorable dispositions below.  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, namely, the Veteran's claim for an increased rating for his service-connected skin disorder, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  

The issue of entitlement to service connection for erectile dysfunction was raised by the record in a statement filed on April 3, 2013.  The issues of entitlement to an increased rating for ischemic heart disease and for hearing loss, and to service connection for arthritis of the left shoulder, right shoulder, and back, were raised by the record in VA Form 21-526EZs that were filed on October 26 and 28, 2016.  Additionally, entitlement to a specially adapted housing or special home adaptation grant was raised by the record in a VA Form 26-4555 that was filed in October 2016.  Based on a review of the record, it does not appear that these issues have been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  An unappealed September 2007 rating decision denied entitlement to service connection for hypertension based on determinations that the evidence failed to establish an etiological relationship between the Veteran's hypertension and his active military service or his service-connected posttraumatic stress disorder (PTSD).  The Veteran was notified of this decision in September 2007 and did not initiate an appeal, and no new and material evidence was received within one year of the decision.  

2.  A December 2009 rating decision denied entitlement to service connection for hypertension based on determinations that the evidence failed to indicate an onset of hypertension during the Veteran's active military service or within one year of discharge, and that there were no medical findings indicating an etiological relationship between the Veteran's hypertension and his active military service.  The Veteran was notified of this decision in December 2009 and did not initiate an appeal; however, new and material evidence was received within one year of the decision.  

3.  A May 2012 rating decision denied entitlement to service connection for hypertension based on a determination that there was no diagnosis of hypertension of VA purposes.  The Veteran was notified of this decision in May 2012, and later that month, the Veteran filed a VA Form 9, in which he expressed disagreement with the May 2012 rating decision.  

4.  New and material evidence received since the September 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.  

5.  Service treatment records that have been added to the Veteran's claims file since the September 2007 rating decision are duplicative of service treatment records that were previously associated with the Veteran's claims file.  

6.  The preponderance of the evidence is against a finding that the Veteran's hypertension was compensably disabling within a year of separation from active service.  

7.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's hypertension was caused by his service-connected PTSD with anxiety reaction.  


CONCLUSIONS OF LAW

1.  The September 2007 rating decision, which denied the Veteran's claim for service connection for hypertension, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2016).  

2.  The December 2009 rating decision, which denied the Veteran's claim for service connection for hypertension, is not final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016).  

3.  The May 2012 rating decision, which denied the Veteran's claim for service connection for hypertension, is not final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016).  

4.  The additional evidence received since the September 2007 rating decision is new and material, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

5.  Resolving doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  

Additionally, if new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  See 38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  If new and material evidence is found during the appeal period following the issuance of a decision, the decision does not become final.  See id.

Finally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c), provided that such records include service records that are related to the claimed in-service event, injury, or disease.  

In the instant case, the RO denied the Veteran's initial claim for service connection for hypertension in December 1991.  In pertinent part, the RO denied the Veteran's claim based on a finding that the evidence failed to show that his medical condition had its onset during active service or became manifest to a compensable degree within one year of his discharge from service.  In a January 1992 letter, the Veteran expressed his disagreement with the December 1991 rating decision regarding hypertension.  The Veteran gave testimony regarding his hypertension claim at a March 1992 hearing before a Decision Review Officer at the Atlanta, Georgia RO.  The Veteran specifically contended that his claimed hypertension disability was due to his service-connected nervous disorder.  The hearing officer denied the Veteran's claim in a March 1992 hearing officer decision on the grounds that the evidence failed to show hypertension during the Veteran's active service or within the one year presumptive term, and that there was no medical evidence to establish an etiological relationship between a nervous disorder and the Veteran's hypertension.  A Supplemental Statement of the Case (SSOC) was issued in May 1993 that addressed several claims, including the Veteran's hypertension claim.  The Board notes that there was no SOC issued prior to May 1993 that addressed the Veteran's hypertension claim.  The Veteran filed a VA Form 9 in May 1993, along with supplemental statements that, in pertinent part, reflected his disagreement with the decision regarding hypertension.  

In rating decisions dated in February 1994 and June 1994, in addition to an SSOC dated in June 1994, the RO denied service connection for hypertension for the same reasons previously expressed in the March 1992 hearing officer decision and May 1993 SSOC.  

In March 1995, the Board remanded the Veteran's hypertension claim for further development, and in a rating decision and SSOC dated in March 1996, as well as a rating decision and SSOC dated in May 1996, the RO continued to deny the Veteran's claim.  In a June 1997 decision, the Board denied the Veteran's claim for service connection for hypertension on a direct and secondary basis, as the evidence failed to indicate that hypertension was incurred in service or was related to service-connected PTSD with anxiety associated with headaches.  This decision became final on June 2, 1997, the date the decision was stamped and mailed to the Veteran.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100(a).  Additionally, this final Board decision subsumed previous rating decisions that addressed the Veteran's claim for service connection for hypertension.  See 38 C.F.R. § 20.1104; see also Donovan v. Gober, 10 Vet. App. 404, 407-08 (1997).  

In December 2006, the Veteran filed an informal claim for service connection for hypertension.  In a September 2007 rating decision, the RO denied the Veteran's claim based on a finding that he failed to present new and material evidence to substantiate his claim.  Specifically, although the Veteran submitted new evidence in support of his claim, the RO found that the evidence failed to establish an etiologic relationship between the Veteran's hypertension and his military service.  The Veteran was notified of this decision later the same month and did not initiate an appeal of the decision; moreover, no new and material evidence was received within one year of the decision.  Thus, the September 2007 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

The Veteran was again denied service connection for hypertension in rating decisions dated in December 2009 and May 2012; however, these rating decisions did not become final.  With respect to the December 2009 rating decision, new and material evidence was added to the claims file within one year of the decision, specifically, a September 2010 VA examination report that provided a favorable etiology opinion concerning the Veteran's hypertension.  See 38 C.F.R. § 3.156(b).  As for the May 2012 rating decision, the Veteran filed a VA Form 9 later that month in which he expressed his disagreement with the RO's decision regarding his hypertension claim.  Although current VA regulations require claimants to file a notice of disagreement by using a specific form provided by VA, prior to March 24, 2015, VA regulations provided that a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result constituted a notice of disagreement.  Compare 38 C.F.R. § 20.201 (2016), with 38 C.F.R. § 20.201 (2014); see also 79 Fed. Reg. 57660 (Sept. 25, 2014) (amending 38 C.F.R. § 20.201).  As the May 2012 VA Form 9, which expressed dissatisfaction with the May 2012 rating decision and a desire to contest the result, was filed prior to March 24, 2015, the prior version of 38 C.F.R. § 20.201 applies, and the Veteran's VA Form 9 constitutes a notice of disagreement.  While the Veteran therefore initiated an appeal of the May 2012 rating decision, the RO did not subsequently issue an SOC, and the Veteran was unable to perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.302.  In light of this history, the December 2009 and May 2012 rating decisions did not become final.  

Following the May 2012 rating decision, the Veteran filed an informal claim for service connection for hypertension in April 2013.  In a February 2014 rating decision, the RO denied the Veteran's claim based on a finding that there was no new and material evidence to reopen his claim.  The Veteran initiated an appeal of this decision by filing a notice of disagreement in March 2014, and he filed a substantive appeal via a VA Form 9 in July 2015.  

At the time of the last final rating decision denying the Veteran's claim, the evidence, in pertinent part, consisted of the Veteran's service treatment records, various private treatment records, including those from Dr. J. Del Cueto and the Mount Sinai Hospital, Social Security Administration records, VA treatment records from the Atlanta/Decatur VAMC dated through May 2007, and multiple lay statements from the Veteran.  

Additional evidence added to the claims file since the September 2007 rating decision includes VA treatment records from the Atlanta and Dublin VAMCs dated through October 2016, VA hypertension examination reports dated in September 2010 and April 2016, various private medical treatment records, multiple lay statements from the Veteran, and an article from the Mayo Clinic regarding secondary hypertension that was submitted by the Veteran.  Of significant note, the September 2010 VA examination report and an April 2013 letter from private psychiatrist Dr. R. Grumet include positive etiology opinions concerning the Veteran's claim for service connection.  As the Veteran's claim was previously denied, in part, due to insufficient evidence to establish an etiological connection between his hypertension and his active service or a service-connected disability, the Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's last final rating decision in September 2007, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. at 121.  

The Board notes that although the Veteran has submitted copies of service treatment records since the September 2007 rating decision, they do not justify reconsidering his claim pursuant to 38 C.F.R. § 3.156(c).  Specifically, the Veteran has submitted duplicate copies of service treatment records that were previously associated with the claims file.  As the service treatment records submitted by the Veteran contain no new service treatment records related to an in-service event, injury, or disease concerning the Veteran's hypertension, they do not warrant reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c).  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for hypertension pursuant to 38 C.F.R. § 3.156(a).  

II.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within 1 year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for hypertension.  As set forth in several statements and his May 2016 hearing testimony, the Veteran maintains that his hypertension was caused by his service-connected PTSD, coronary artery disease, and/or migraine headaches.  

In a July 1968 entrance report of medical examination, the Veteran was clinically evaluated as normal.  A May 1969 service treatment record shows that the Veteran complained of chest pains, upset stomach, and nervousness.  His blood pressure was noted to be 182/80, 164/70, and 136/74.  In a September 1969 report of medical examination on separation from service, the Veteran's blood pressure was measured at 110/78.  The Veteran was clinically evaluated as normal except for identifying body marks or scars, in addition to psychiatric issues.  His service treatment records are negative for a diagnosis of hypertension or any specific notations of elevated or high blood pressure.  

Following service, an April 1976 emergency room record from Mount Sinai Hospital shows that the Veteran's blood pressure was 168/50.  An April 1986 private medical treatment record regarding a left knee injury notes that the Veteran had no history of high blood pressure.  

A September 1989 VA treatment record shows that the Veteran was treated for severe headaches.  The assessments include mild positional hypertension.  A November 1989 VA treatment record pertaining to recurrent headaches includes an assessment of mild positional hypertension, none today, with a note that this should be checked occasionally.  A December 1989 private treatment record from Dr. J. Del Cueto notes that the Veteran had a history of hypertension.  

A September 1991 VA treatment record notes that the Veteran's blood pressure was 146/92, and it included an assessment of hypertension.  Additionally, the treatment record notes that the Veteran had a long history hypertension; specifically, he was first diagnosed when he was approximately seventeen or eighteen, but he was not pharmacologically treated until approximately three years prior.  VA treatment records dated in December 1992 and June 1993 note that the Veteran had a 23-year history of hypertension, in addition to a history of PTSD and anxiety.  April 1995 and August 1995 VA treatment records note that the Veteran had a 25-year history of hypertension, and an August 1995 VA Agent Orange examination report states that the Veteran had systemic arterial hypertension with an onset date of 1970.  

A May 2002 VA treatment note provides that the Veteran's blood pressure was 148/82.  The assessment was hypertension, isolated systolic.  The treating provider indicated that the Veteran's blood pressure goal was less than 140/80 and noted that "some component" of the Veteran's blood pressure at the time of treatment was due to underlying anxiety.  VA treatment records continue to show treatment for hypertension, including during the course of the appeal, which, at times, has been noted to be uncontrolled, such as at an April 2014 VA cardiology treatment.  

The Veteran was afforded a VA hypertension examination in September 2010.  According to the examination report, the Veteran was diagnosed with hypertension in 1969.  The examiner noted that the Veteran's PTSD had an onset date of 1969, and provided that based on the Veteran's medical records, his hypertension began around the same time.  As such, the examiner opined that it was at least as likely as not that the Veteran's hypertension was caused by the Veteran's PTSD.  Based on the examination report, the examiner only reviewed two VA treatment records in rendering his opinion: one dated in January 2010 and another dated in April 1995.  The April 1995 treatment record is among those noting that the Veteran had a 25-year history of hypertension.  

In an April 2013 letter, physician Dr. Grumet wrote that the Veteran had been under his care since 2006 for permanent emotional disorder, including PTSD and anxiety.  He provided that it is well-established that PTSD includes symptoms of increased arousal, specifically, autonomic arousal expressed as elevated blood pressure and heart rate.  Dr. Grumet added that the Veteran continues to have PTSD symptoms, including flashbacks, anxiety, headaches, and fear.  Dr. Grumet opined that the Veteran's PTSD symptoms were triggering and causing worsening of his hypertensive and cardiac disorder, and that they "played a role in causing them."  As such, Dr. Grumet concluded that the Veteran's PTSD, headaches, and anxiety, and clearly related to his hypertension and cardiac problems.  

An April 2016 VA hypertension examination report notes a diagnosis of hypertension but provides that the date of diagnosis was uncertain.  There are no notations in the examination report regarding etiology.  

As an initial matter, although service connection may be established on a presumptive basis for hypertension, the medical evidence of record is against a finding that the Veteran had hypertension within one year from the date of his separation from service.  While the Board observes that some VA treatment records dated between 1991 and 1995, in addition to the September 2010 VA examination report, indicate that the Veteran had an onset of hypertension between 1968 and 1970, the record suggests that these dates were based on the Veteran's reported history.  Specifically, based on a review of the Veteran's service and post-service treatment records, there is a lack of any noted assessment or diagnosis for hypertension prior to 1989.  The Board also finds significant that an April 1986 treatment record notes that the Veteran did not have a history of high blood pressure.  With respect to the September 2010 VA examination report, although the examiner provided that the Veteran was diagnosed with hypertension in 1969, the examiner relied on the Veteran's reports, a January 2010 treatment record, and an April 1995 treatment record, which, as detailed above, noted a 25-year history of hypertension that appears to have been based on the Veteran's reported history.  Thus, with respect to the date of diagnosis of hypertension, the examination report suggests that the examiner relied on inaccurate and incomplete medical data, and as such, the examination report has limited probative value.  In light of the above, presumptive service connection for hypertension is not warranted.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

While service connection for hypertension is not warranted on a presumptive basis, the Veteran may still establish entitlement to service connection on a direct or secondary basis.  In this regard, given the documented diagnosis of hypertension in the Veteran's medical treatment records during the course of the appeal, the Board finds that the required element of a current disability has been met.  See, e.g., Shedden, 381 F.3d at 1167.  Additionally, the Board finds that when affording the benefit of the doubt to the Veteran, the record sufficiently establishes that his hypertension was caused by his service-connected PTSD.  

Despite the limited probative value of the September 2010 VA examination report, the April 2013 letter from the Veteran's private psychiatrist, Dr. Grumet, provides that the Veteran's PTSD played a role in causing his hypertension.  In support of his opinion, Dr. Grumet detailed that it was well-established that the symptoms of PTSD include increased arousal, specifically, autonomic arousal expressed as elevated blood pressure and heart rate.  He stressed that the Veteran continues to have symptoms of PTSD, including flashbacks, anxiety, headaches, and fear.  In addition to opining that the Veteran's PTSD played a role in causing his hypertension, Dr. Grumet maintained that the Veteran's PTSD symptoms have worsened his hypertension.  Based on a review of the letter, Dr. Grumet considered the Veteran's medical history and symptomatology, in addition to his own medical expertise.  Additionally, considering that the Veteran had been under Dr. Grumet's care for seven years at the time the letter was written, this suggests that Dr. Grumet was well-acquainted with the nature and severity of the Veteran's PTSD, and therefore, able to make an informed opinion regarding its possible relationship to certain health conditions, including hypertension.  Moreover, Dr. Grumet's opinion appears to be consistent with VA treatment records that provide an indication that there may be a relationship between the Veteran's hypertension and his PTSD, such as the May 2002 VA treatment record noting that "some component" of the elevated Veteran's blood pressure at the time was due to underlying anxiety.  The April 2013 opinion therefore appears to be both fully informed and reliable, as Dr. Grumet relied on his familiarity with the Veteran's condition, in addition to his medical knowledge and skill.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  As such, the Board affords significant weight to the April 2013 opinion and finds that it supports a conclusion that the Veteran's hypertension was caused by his service-connected PTSD.  

Accordingly, there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's hypertension was caused by his service-connected PTSD.  As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and secondary service connection for the Veteran's hypertension is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is granted.  

Entitlement to service connection for hypertension is granted.  


REMAND

VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual. See M21-1, III.iv.3.D.2.j. As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, as reflected in a July 2016 report of general information and an October 2016 response to a letter from VA regarding special review of TBI examinations, the Veteran has requested reprocessing of this appeal under VA's special TBI review. Accordingly, the Board is remanding the issue to schedule the Veteran for a new examination.  See 38 U.S.C.A. § 7107(f)(2).  

In addition, a review of the record indicates that there may be outstanding VA and private treatment records that are pertinent to the Veteran's claim.  In a June 2013 statement regarding his TBI claim, the Veteran, in pertinent part, requested that VA obtain VA treatment records from New York dated in 1969.  It does not appear that VA has attempted to obtain these records.  With respect to private treatment records, a December 2015 VA treatment record references treatment at Coliseum Hospital, a June 2016 VA treatment record notes that the Veteran had an appointment scheduled at Emory University Hospital, and an October 2016 non-VA care coordination note suggests that the Veteran was requesting outside care for chronic daily headaches.  On remand, the AOJ should attempt to obtain outstanding VA and private medical treatment records that may be relevant to the Veteran's claim.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any VA treatment records from a New York VAMC dated in or around 1969.  All archived records should be requested.  

Ask the Veteran to submit, or to complete a release for VA to obtain on his behalf, private treatment records pertaining to his claims, to include treatment records from Coliseum Hospital and Emory University Hospital.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.  

3.	After completing the development requested in numbers (1) and (2) above, readjudicate the Veteran's claim for service connection for residuals of a TBI, with consideration of evidence associated with the Veteran's claims file since the issuance of the July 2015 SSOC.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


